PER CURIAM.
James A. Dwyer appeals a final judgment of marriage dissolution and contends that the trial court’s overall scheme of awards was arbitrary and erroneous. We cannot agree. The awards were well within the trial court’s discretion to make and are clearly supported by substantial, competent evidence in this record. Similarly, we reject the cross-appeal in this case for precisely the same reason. Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983); Conner v. Conner, 439 So.2d 887 (Fla.1983); Marsh v. Marsh, 419 So.2d 629 (Fla.1982); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Shaw v. Shaw, 334 So.2d 13 (Fla.1976). The final judgment is, therefore, in all respects Affirmed.